Citation Nr: 1800043	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  13-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A Notice of Disagreement was received in June 2011.  In March 2013, a Statement of the Case was issued, and, in April 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In August 2016, the Board reopened the claims on appeal on the basis of new and material evidence and remanded them for additional development.  The case was remanded again in October 2017 to afford the Veteran the requisite 30 day response period following the issuance of the October 2017 Supplemental Statement of the Case.  The case now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's left foot disability is not related to his active service. 

2.  The most probative evidence of record shows that the Veteran's right knee disability is not related to his active service. 
CONCLUSIONS OF LAW

1.  The Veteran's left foot disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2. The Veteran's right knee disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a July 2010 letter which was sent prior to the initial unfavorable decision in May 2011.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2017).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports from April 1992, and September 2016, and an addendum opinion from September 2017, as well as March 2016 hearing statements of the Veteran.  The Veteran submitted a Statement in Support of Claim dated October 30, 2017, in which he stated that he was treated in Okinawa, Japan between 1986 and 1991, and that the records should be in his file for treatment.  While the Veteran claims that he was treated in Okinawa, the RO has already obtained the Veteran's service treatment records (STRS), and there is no indication that these records are incomplete.  

As noted in the Introduction, this case was previously remanded in August 2016 in order to obtain a VA examination.  The VA examination was subsequently conducted in September 2016, and an addendum opinion was rendered in September 2017.  The Veteran has been given two VA examinations in April 1992 and September 2016.  The Board finds these examination reports to be adequate.  The examiners reviewed the Veteran's claims file, and were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The case was remanded again in October 2017 to afford the Veteran the requisite 30 day response period following the issuance of the October 2017 Supplemental Statement of the Case.  The Veteran was then allowed a 30 day response period.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. LEGAL CRITERIA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448  (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. BACKGROUND AND ANALYSIS 

The Veteran seeks entitlement to service connection for a left foot disability and a right knee disability.  The Veteran's enlistment examination from July of 1981 showed a notation of normal foot and lower extremities.  The Veteran's service treatment records show complaints of upper thigh pain from April 1982, diagnosed as a possible pulled hamstring.  In May 1983, the Veteran's service treatment records show a 3 inch circular avulsion on the Veteran's left thigh.  The Veteran's February 1984 Reenlistment examination shows normal lower extremities and feet.  A report of medical history for reenlistment in February 1987 revealed no complaints of foot trouble.  In May 1987, the Veteran was seen in sick call for a football injury, diagnosed as an inversion sprain of the left ankle.  In July of 1987, the Veteran was seen in sick call for complaints of left ankle pain, and was diagnosed with a residual stress fracture.   

The Veteran's service treatment records also show that he was seen in April of 1990 for a softball injury, diagnosed as a soft tissue injury to the right quadriceps for which the Veteran was placed on light duty for two weeks.  In June of 1991, the Veteran was seen in sick call for left ankle pain diagnosed as a left ankle strain.  In his August 1991 Separation Examination Report of Medical History, normal feet and lower extremities were noted, and the Veteran denied any foot trouble, or trick or lock knees.  

The Veteran was provided a VA examination in April 1992 for his left ankle joint.  The VA examiner stated that the Veteran's range of motion shows dorsiflexion of 20 degrees, plantar flexion of 49 degrees, inversion of 25 degrees, and eversion of 10 degrees, but that the examiner cannot be certain of the motion in the ankle joint, because the Veteran would not allow him to move the ankle around.   He says he cannot relax when any doctors are examining him.  The examiner stated that the Veteran had the same range of motion in the right ankle joint that he has in the left ankle joint and that the inversion and eversion are the same on the left and right.  The examiner diagnosed the Veteran with recurrent sprain of the left ankle joint, mild with very minimal residuals.  No nexus opinion was provided. 

In August 2004, the Veteran submitted a Statement in Support of Claim, stating that both of his knees hurt him, that his left hip bothers him and that both of his feet hurt.  The Veteran continued that when he walks, his feet get a burning sensation on the bottom of them and they get very hot and he can no longer walk regardless of what kind of shoe he wears.  

In June 2010, the Veteran submitted a Statement in Support of Claim, in which the Veteran stated that he hurt his left foot training in 1987, was treated for it, and continues to be treated for it.  He further stated that he hurt his right knee and shin bone in Twenty Nine Palms, California where he was treated.  The Veteran stated that he has difficulty walking, continues to be treated for it and is taking pain medications daily. 

The Veteran submitted treatment reports from Central Georgia Foot & Ankle Center dated February 15, 2010, which showed a diagnosis and treatment for plantar fasciitis and calcaneal spur of the left foot.  A July 2010 VA Medical Center treatment report also showed a diagnosis and treatment for plantar fasciitis.

In August 2010, the Veteran submitted another Statement in Support of Claim, which stated that he has been treated for his foot and that he is on medication, that his Achilles tendon hurts, and that he was exposed to burning oil in the Gulf, and his joints and muscles ache.  

During the Veteran's March 2016 Hearing, the Veteran testified that he sprained  his left foot during Marine training in Japan, which included hiking and running.  The Veteran also stated that he attended sick call due to the injury, and contended that the medical personnel misdiagnosed him with an ankle injury.  The Veteran then said that he "might have" been given crutches.  See Hearing transcript, p.8.  The Veteran testified that he was discouraged from returning to sick call by his superiors, and that he injured his right knee in Japan during his second enlistment.  The Veteran testified that he was running, and the next day, his knee became swollen and he was unable to run anymore and that he was again discouraged from going to sick call and that he was given Motrin.  The Veteran also testified that his left foot injury may have caused his right knee disorder, as he favored his right side more.  

VA Medical Center treatment notes from July 21, 2016 in Augusta, Georgia showed that the Veteran reported foot pain for 4 days especially in the heel, pain with walking for 6 months, and that the Veteran had recurring and intermittent pain 3 months earlier.  The VA Medical Center notes show that the Veteran was diagnosed with plantar fasciitis and was using shoe sole inserts and ice and stretching but still limping.  

The Veteran also underwent a September 2016 VA examination on his knee, during which he was diagnosed with fibular collateral bursitis.  The examiner stated that she reviewed the Veteran's claims file and performed a physical examination on the Veteran.  The examiner noted that the Veteran had a motor vehicle accident in 2010, and that his military separation examination was negative for knee complaints.  The examiner concluded that because there was no documentation for treatment for the right knee and left foot conditions while in the military, and no chronicity of symptoms can be shown, it is less likely than not that the Veteran's bursitis was incurred or caused by service.  

During a September 2016 VA foot examination, the Veteran was diagnosed with left plantar fasciitis and a left calcaneal spur.  In a September 2017 addendum opinion, the examiner opined that it is less likely than not that the claimed condition of left foot disability, including plantar fasciitis and calcaneal spur are etiologically related to any symptomatology noted in service or such left foot disability caused or aggravated his right knee disability because he began to favor his right side.  The examiner's rationale stated that she considered the Veteran's contention that his current left foot disability actually had its onset in service but was misdiagnosed as only a left ankle condition.  However, she opined, after review of the STRs for treatment of his left ankle condition, the military medical provider clearly stated clinical diagnoses related to the left ankle only and that the Veteran's contention for misdiagnosis is from a layman's perspective, and no nexus has been established.   

The Board assigns the 2016 and 2017 opinions great probative weight, as they were based on examination of the Veteran, the Veteran's record, and included a rationale for the conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board has considered the Veteran's own opinion that his left foot and right knee disorders are related to service.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of conditions such as inflammation of the bursa and foot and degenerative changes affecting the heel.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of inflammation of the bursa and foot and degenerative changes affecting the heel involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Veteran's assertions are significantly outweighed by the VA medical expert opinions.  

The most probative evidence establishes that the Veteran's left foot and right knee disorders are not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


